                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


COREY CROCKETT,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )        NO. 3:20-cv-00199
                                                   )        JUDGE RICHARDSON
DCSO MEDICAL DEPARTMENT, et al.,                   )
                                                   )
        Defendants.                                )
                                                   )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 20), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved. Accordingly, the Motion to Dismiss (Doc. No. 13)

filed by the remaining two Defendants, Chadwick Myatt and Milton Skelton, is GRANTED in



     Case 3:20-cv-00199 Document 22 Filed 04/09/21 Page 1 of 2 PageID #: 120
part, i.e., granted to the extent that Plaintiff’s continued pursuit of this case is hereby conditioned

upon his payment of the full filing fee by April 30, 2021. Plaintiff is warned that absent

extraordinary circumstances, failure to pay the full filing fee by April 30, 2021, will result in this

case being dismissed.

       IT IS SO ORDERED.



                                                       __________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                  2



    Case 3:20-cv-00199 Document 22 Filed 04/09/21 Page 2 of 2 PageID #: 121
